Citation Nr: 1702470	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for a sinus condition. 

4.  Entitlement to service connection for benign prostate hypertrophy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at the RO via videoconference before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in October 2016.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a sinus condition and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's benign prostate hypertrophy is attributable to any incident of service. 

2.  The competent medical evidence does not demonstrate that the Veteran's low back condition is attributable to any incident of service. 



CONCLUSIONS OF LAW

1.  Service connection for benign prostate hypertrophy is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for a low back condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with a notice in June 2010 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in October 2016.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2016, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of benign prostate hypertrophy and a low back disorder and why he believed these conditions were related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

While a VA medical opinion was not obtained in this case to provide an opinion as to the etiology of the benign prostate hypertrophy and low back disorder, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the Veteran's benign prostate hypertrophy or his low back disorder are attributable to his military service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion for either claim.  See Waters, 601 F.3d 1274. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Low Back Condition

The Veteran asserts that he has a low back condition that began in service and has continued to the present day.  After a review of the available evidence, the Board finds that service connection for a low back condition is not warranted. 

The Veteran's service treatment records contain no complaints, diagnoses, or treatments relating to a low back condition.  On a November 1965 examination, the Veteran reported no issues relating to his lower back, and the examiner marked that the Veteran's back was normal.  Thereafter, on a February 1966 report prepared at the time of the Veteran's discharge, he endorsed a statement that he was physically qualified for separation and that he had not developed any new diseases since his last physical examination in service.  

In January 2010 outpatient records by a Dr. G.W. from Newsouth Neurospine, it was reported that testing showed that the Veteran had left-sided foraminal stenosis with symptoms of mild right L5 radiculopathy and mild sensory polyneuropathy.  Thereafter, in an October 2013 MRI at a VA medical center, the Veteran was diagnosed with spinal stenosis, with symptoms of low back pain and right lower extremity pain. 

When asked during the October 2016 hearing about his claim that his low back condition began in service, the Veteran stated that he remembered going to the doctor for his back and that the symptoms of his low back condition started to occur after service. 

After consideration of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disorder.  As discussed, there are no complaints, diagnoses, or treatments for a low back disorder shown in the Veteran's STRs.  The Veteran has mentioned that he was treated for a low back condition while in service, but there is no evidence available in the record to substantiate this assertion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The Veteran has admitted that his symptoms began after service, and the only available records documenting his diagnosis of and treatment for a low back disorder are dated no earlier than January 2010, over 40 years after the Veteran's discharge from service.  An examination further addressing these matters is not "necessary" under 38 C.F.R. § 3.159(c)(4); the Veteran has provided no supportive evidence of a link with service other than his own lay opinion, and such opinion lacks probative value absent a showing of medical training, credentials, or other expertise.  Under these circumstances, the Board finds that service connection for a low back disorder on a direct basis is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the low back disorder was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, the preponderance of the evidence is against a finding that the low back disorder was incurred in service, and there is no medical evidence which suggests that the low back disorder is otherwise attributable to service.  Therefore, the Board finds that service connection for a low back disorder under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a low back disorder in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




Benign Prostate Hypertrophy

The Veteran asserts that his benign prostate hypertrophy is attributable to service.  After a review of the available evidence, the Board finds that service connection for benign prostate hypertrophy is not warranted. 

The Veteran's service treatment records contain no complaints, diagnoses, or treatments relating to a prostate condition.  Furthermore, on both the November 1965 examination and the February 1966 discharge fitness report, the Veteran did not report any issues relating to his prostate and endorsed the statement that he was physically qualified for separation. 

A review of the Veteran's post-service medical records shows that the Veteran had been noted by VA to have a history of benign prostate hypertrophy as early as September 2013.  It is unclear from the available records when the benign prostate hypertrophy began, but there is no indication in those records that the benign prostate hypertrophy began in service or otherwise is attributable to service.  The Veteran has continued to receive treatment through the VA for the condition up to the date of the most recent VA treatment records available. 

During the October 2016 hearing, the Veteran stated that he could not remember ever being treated for his prostate while in service but that he began seeking treatment for his prostate shortly after his discharge.  According to the Veteran, he was diagnosed with prostate hypertrophy at a hospital in Long Beach, Florida and sought further treatment for the condition at a hospital in Jackson, Mississippi.  The claims file contains correspondence from these identified hospitals dated in September 2010 indicating that neither of them had any records pertaining to the Veteran's treatment at the facilities. 

After consideration of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for benign prostate hypertrophy.  As discussed, there are no complaints, diagnoses, or treatments related to prostate hypertrophy shown in the Veteran's STRs.  The Veteran has conceded that he does not remember being treated for a prostate condition while in service.  The only available records documenting his diagnosis of and treatment for prostate hypertrophy date no earlier than September 2013, over 40 years after the Veteran's discharge from service.  An examination further addressing these matters is not "necessary" under 38 C.F.R. § 3.159(c)(4); the Veteran has provided no supportive evidence of a link with service other than his own lay opinion, and such opinion lacks probative value absent a showing of medical training, credentials, or other expertise.  Under these circumstances, the Board finds that service connection for a low back disorder on a direct basis is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the benign prostate hypertrophy was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, the preponderance of the evidence is against a finding that the prostate hypertrophy was incurred in service, and there is no medical evidence which suggests that the prostate condition is otherwise attributable to service.  Therefore, the Board finds that service connection for benign prostate hypertrophy under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for benign prostate hypertrophy in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for benign prostate hypertrophy, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder is denied. 

Service connection for benign prostate hypertrophy is denied. 




REMAND

Before the Board can adjudicate the Veteran's claims of entitlement to service connection for sinusitis and hemorrhoids, further development of the record is necessary.  Specifically, the Veteran must be afforded new VA examinations to determine the nature and etiology of each condition in light of recent evidence that confirms that he does indeed experience both of these conditions. 

With regards to hemorrhoids, the Veteran was afforded a VA examination in July 2010 to evaluate the nature and etiology of his hemorrhoid condition.  The Veteran reported that he had a history of hemorrhoids while in service and that he had surgery while still in service to treat the condition.  A physical examination did not reveal any current symptoms of a hemorrhoid condition.  The examiner attributed the Veteran's complaints of rectal discomfort and pain to past left inguinal hernia repair and hemorrhoidectomy. 

In the time since the July 2010 examination, post-service VA medical records show that the Veteran has sought treatment for a hemorrhoid condition as recently as June 2013.  During the October 2016 hearing, he stated that he has had recurring symptoms of rectal pain and a history of surgeries to correct left inguinal hernias.  Furthermore, he testified that his symptoms of pain and discomfort had recently worsened.  This evidence clearly provides support for a finding that the Veteran currently has a hemorrhoid condition for which he may be entitled to service connection.  As the former July 2010 examiner did not provide an opinion as to the etiology of the hemorrhoid condition on the grounds that there was no diagnosable condition at the time of the examination, the Board does not currently have an opinion from a qualified medical examiner as to whether the hemorrhoid condition began in service or is otherwise attributable to service.  Accordingly, the Veteran must be scheduled for a new examination in order to elicit an opinion as to whether he has a current hemorrhoid condition and, if so, whether that condition was incurred in service or is otherwise related to service. 

As for sinusitis, the Veteran was afforded a VA examination in April 2013 to evaluate the nature and etiology of any sinus condition.  The examiner noted a history of a bilateral turbinate reduction in 2006 with VA.  Furthermore, as reported by the examiner a March 2013 sinus X-ray examination showed that the Veteran had maxillary sinus disease while a CT scan performed by the examiner showed no evidence of chronic sinusitis.  It was the examiner's impression that the former March 2013 X-ray examination was incorrect and that the Veteran did not have sinusitis.  Accordingly, the examiner did not set forth a diagnosis of any sinus condition and consequently did not offer an opinion as to the etiology of a sinus condition. 

Post-service VA medical records dating after the April 2013 VA examination show that the Veteran has continued to receive treatment for chronic sinusitis despite the fact that the April 2013 VA examiner declined to endorse the diagnosis of such.  This treatment has been ongoing since the Veteran filed his service connection claim.  Therefore, despite the dismissal of a sinusitis diagnosis by the April 2013 VA examiner, the Board finds that there is sufficient evidence to trigger VA's duty to provide the Veteran with a medical examination to evaluate the nature of his sinusitis and most importantly provide an opinion as to the etiology of any condition diagnosed.  McLendon, 20 Vet. App. at 81.  Thus, the Veteran must be scheduled for a VA examination to provide an opinion as to whether the Veteran has a sinus condition and, if so, whether that sinus condition was incurred in service or is otherwise related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file updated VA medical records documenting the Veteran's treatment for any sinus or hemorrhoid condition at a VA medical center.  The Veteran must also be contacted and invited to submit any additional records in support of his claim.

2.  After completion of the foregoing, schedule the Veteran for a VA rectal examination for the purpose of determining whether the Veteran has a hemorrhoid condition for VA compensation purposes and if so, to provide an opinion as to whether any diagnosed hemorrhoid condition is related to service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his diagnosis of a left inguinal hernia and his various surgeries for such.  All necessary special studies or tests must be accomplished.

The examiner is asked to first determine whether the Veteran has a hemorrhoid condition.  In evaluating the Veteran for a hemorrhoid condition diagnosis, the examiner should consider the prior diagnosis of and treatment for a left inguinal hernia. 

If a hemorrhoid condition is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed condition is related to the Veteran's military service.  In providing the opinion, the examiner must consider, and discuss as necessary, the Veteran's statements regarding his treatment for hemorrhoids in service and following service. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  The Veteran must also be scheduled for a VA upper respiratory examination for the purpose of determining whether the Veteran has a sinus condition for VA compensation purposes and if so, to provide an opinion as to whether any diagnosed sinus condition is related to service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his diagnosis of and treatment for chronic sinusitis.  All necessary special studies or tests must be accomplished.

The examiner is asked to first determine whether the Veteran has a sinus condition.  In evaluating the Veteran for a sinus condition diagnosis, the examiner should consider the prior diagnosis of and treatment for chronic sinusitis, to include the documented bilateral turbinate reduction surgery in 2006. 

If a sinus condition is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed condition is related to the Veteran's military service.  In providing the opinion, the examiner must consider, and discuss as necessary, the Veteran's statements regarding his treatment for a sinus condition in service and thereafter. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  After completion of the foregoing, readjudicate the
claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


